Title: To George Washington from the Gloucester Committee of Safety, 24 August 1775
From: Gloucester Committee of Safety
To: Washington, George

 

Glocester [Mass.] August 24, 1775
May it please your Excellency

The Committee of Safety for the town of Glocester beg leave to acquaint your Excellency—that James Grant who has a family in this town has for Several months last past been employed in Catching Fish for the Kings Navy and for the Inhabitants (as he says) at Boston and for his protection he had a Fishing pass from Admiral Graves.
also that Mr James Jordan of this town was Master of a Sloop loaded with Wood and Boards which was taken by the enimy and carried into Boston about 7 weeks ago and said Jordan has been there during that time till last Sunday, when he shipt to go and Fish with Grant and by the means make his escape, but when the boat put in here we did not think it proper that Grant should go back to Boston with her till we had your Excellency orders. as Mr Jordan was so long in Boston and not confined there, he had an opportunity of observing the Situation of the enimy, we think it our duty to desire him to go and carry Grant with him to your Excellency for examination, and have desired Major Collins to present them.
we pray your Excellency would please to order what shall be done with the Boat which Grant came in, as She is not his property. we are your Excellencys most Obedient Humble Servants

per order
John Stevens Chairman

